SUMMARY ORDER
Plaintiff Lori Hahn brought suit against her former employer, Bank of America (“BOA” or the “Bank”), under both Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and the New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 290, et seq., claiming the Bank discriminated against her on the basis of her national origin, created a hostile work environment, and retaliated against her. for her complaints to the Bank’s human resources department. Following discovery, BOA moved for summary judgment and Hahn voluntarily dismissed her discrimination claim. In its March 31, 2014, Memorandum and Opinion, the magistrate judge granted summary judgment for BOA on Hahn’s retaliation and hostile work environment claims. Hahn appeals that decision. We affirm for reasons stated by the magistrate judge in her Memorandum and Opinion.
We have considered all of Hahn’s arguments and find them to be without merit. Accordingly, we AFFIRM the judgment.